DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2022 has been entered.

Response to Amendment
Claims 6, 8-10 and 16 have been cancelled; Claims 1 and 7 have been amended by way of the amendment filed on April 28, 2022.  Following the amendment, claims 1-2, 7, and 11-14 are pending and will be examined upon their merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 7, and 11-14 stand as being rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, for reasons first made of record in the Office action mailed 5/15/2019.  
In Remarks filed April 28, 2022, Applicant traverses the rejection on the grounds that “the scope of enablement provided by the specification need not precisely mirror the scope of protection sought by the claims” but only that “the scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification” (pg. 4 citing MPEP 2134.02(II)). Applicant further asserts, “a patentee need not provide actual working examples” and “does not need to guarantee that the invention works for a claim to be enabled” (citing Allergan v Sandoz and Alcon v. Barr, respectively.
First, the MPEP cites Allergan v Sandoz only for its teaching that a prima facie case of obviousness may be rebutted by showing that the art, in any material respect, teaches away from the claimed invention (see MPEP 2144.05 (III)B) and the MPEP does not recognize Alcon v. Barr as precedential in any respect.  Regarding enablement, in Alcon, the court stated: “Barr did not show that … a person of ordinary skill in the art would have been unable to practice the asserted claims without resorting to any experimentation, let alone undue experimentation, we conclude that the district court erred as a matter of law in holding that Barr proved its invalidity case based on nonenablement by clear and convincing evidence.” 
Contrary to this finding, in the case at hand the Office has provided evidence that undue further experimentation would have been required.  MPEP 2164.01 “requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.”  
The claimed invention is broadly directed to an in vivo method of treating any adult mammal for an aging-associated cognitive impairment.  The scope of aging-associated cognitive impairment is vast.  Cognitive impairment in older adults has a variety of possible causes, including medication side effects; metabolic and/or endocrine derangements; delirium due to illness (such as a viral infection); as well as neurodegenerative diseases of different etiology, but also includes aging associated cognitive impairments associated with genetic disorders, such as Down Syndrome.  The method comprises administering any beta2-microglobulin (B2M) “specific binding agent” that is defined by function only (“specifically reduces the B2M level in the mammal” claim 1).  Dependent claims recite the agent is an antibody (claim 7). 
In contrast to the broad scope of the claims, what is provided in the present specification is quite narrow. The instant disclosure teaches aged B2M-/- knockout mice demonstrate significantly increased freezing in contextual but not cued memory tests as compared to wild type controls (pg. 50, lines 27-29 and Figures 10D and 11F), thus, “implicating B2M as a pro-aging factor mediating cognitive decline during aging.” Applicant further teach an almost 2-fold increase in the number of newly born neurons in aged B2M-/- knockout mice compared to wild type littermates (pg. 51 lines 1-2 and Figure 10E, G); concluding “loss of endogenous B2M enhances the levels of neurogenesis in the aged [mouse] brain” (Id, lines 14-15). These points are restated in the paragraph bridging pages 5-6 of Remarks field April 28, 2022. 
There is no guidance within the disclosure as filed that this same effect of B2M occurs in other mammals, or in humans particularly.  There is no guidance for the in vivo use of any B2M specific binding agent, as broadly claimed; nor is there guidance for any anti-B2M antibody, or its in vivo use.  The application fails to provide evidence demonstrating that administering a B2M antibody fulfils the functional requirements of the claim (“reduces the B2M level in the mammal sufficient to treat the adult mammal for the aging-associated cognitive impairment”).  
Absent specific guidance in the disclosure as filed, a person having ordinary skill would rely on what was known in the art pertaining to B2M and age-associated cognitive impairment.  There was no such evidence.
It had not been discovered until well after the filing date of the application (01/28/2010) that beta2-microglobulin was a pro-aging factor (Smith et al., Nature Medicine, 2015 cited on IDS filed 11/06/2018).  The Smith et al. post-filing reference teaches use of an in vivo aging model of heterochronic parabiosis to explore the role of B2M in aging and reports an age-related increase in the concentration of B2M measured in human samples from healthy individuals between 20 and 90 years of age.  This is the first evidence that B2M plays any role in aging in the humans of the claimed invention (claims 12 and 14).  The post-filing art concludes with an invitation for further experimentation: “From a translational perspective, our data raise the possibility that age-related cognitive and regenerative dysfunction observed during aging could be ameliorated by therapies targeting B2M in old age.”
On pages 6 and 7 of Remarks (Id), Applicant states the Declaration of inventor Eva Czirr, under 37 CFR 1.132 filed May 10, 2021, demonstrates: 
“1. Figure A to Exhibit 1 of the Declaration shows that B2M administration leads to
detrimental effects on neurosphere number.
2. Figure B to Exhibit 1 of the Declaration shows that the decreased number of
neurospheres in Figure A is not due to a cytotoxic effect on the neurospheres, but because of the prevention of proliferation of neurospheres.
3. Figure C to Exhibit 1 of the Declaration shows that B2M administration results in
significantly reduced neurosphere number in wild type mice but B2M administration to  Tap1 knockout mice results in no significant decline in neurosphere number.
4. Importantly, Figure D to Exhibit 1 of the Declaration shows that B2M-specfic
antagonists can block the detrimental effects of B2M on neurosphere number. An increased number of neurospheres results in increased neurogenesis, which is directly related to improved cognitive
performance.
5. Decreasing the levels of B2M mitigates aging-associated decline in NPC function and a lack of B2M may lead to an enhancement of cognitive function.”

The Declaration is insufficient to overcome this rejection because it presents post-filing data pertaining to neurosphere cultures; which is an experimental model that is entirely absent from the disclosure as filed. In Amgen Inc. v. Hoechst Marion Roussel, the specification provided a prophetic example and, in finding the claims were enabled, the Amgen Court looked not only to the disclosure providing the prerequisite method of making and using the invention, but also considered post-filing evidence from Amgen, which further demonstrated an enabling disclosure as of the time of filing.  In the instant case, the disclosure as filed fails to provide that prerequisite method of using the neurosphere culture model, even as a prophetic example.  Therefore the Declaration is insufficient.
The preponderance of evidence weighs in favor of the disclosure as filed failing to provide guidance and direction for the method claimed such that a person having ordinary skill in the art could practice the claimed method.  The examiner maintains the position that, given the nature of the invention is directed to administering a functionally-claimed B2M binding agent in order to reduce B2M a mammal, a person having ordinary skill in the art would have to perform extensive further experimentation in order to make and use the claimed method with a reasonable expectation of success.  A person would have to demonstrate that B2M levels correlate with age-associated cognitive impairment in humans, and that administering agents that specifically bind B2M leads to a therapeutically beneficial reduction in “the B2M level in the mammal in a manner sufficient to treat the adult mammal for the aging-associated cognitive impairment.”  The amount of experimentation predictive of “treating an adult mammal for an aging-associated cognitive impairment” goes beyond what is considered ‘routine’ in the art, and constitutes undue further experimentation in order for the claims to be enabled. 
For all these reasons, the rejection of Claims 1, 7, and 11-14 under 35 U.S.C. 112, first paragraph, is maintained.

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649